Citation Nr: 1512289	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  10-46 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for residual neuropathy from a left ulna and radius fracture.

2.  Entitlement to an evaluation in excess of 30 percent for residuals of right ankle surgery.


REPRESENTATION

Appellant (Veteran) represented by:	Massachusetts Department of 
		Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to April 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  In July 2013, the Board remanded this matter for a videoconference hearing before the Board.  In September 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) in a videoconference hearing convened at the RO.  A transcript of the hearing is included in the claims file.  In February 2014, the Board remanded this matter for additional medical inquiry into the claims noted above, and into a claim to service connection for an acquired psychiatric disorder, and a claim to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  In a December 2014 rating decision, the RO granted the latter two claims.  

The record in this matter consists of paper and electronic claims files and has been reviewed.  New and relevant documentary evidence has not been added to the record since the December 2014 Supplemental Statement of the Case (SSOC).  


FINDINGS OF FACT

1.  The Veteran does not experience complete paralysis in his left forearm.  

2.  The Veteran does not have ankylosis or non union in his right ankle.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent, for the Veteran's service-connected neuropathy from a left ulna and radius fracture, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a (2014).  

2.  The criteria for a rating in excess of 30 percent, for the Veteran's service-connected right ankle disorder, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A.  38 C.F.R. § 3.159(b).

The duty to notify was satisfied by way of several letters sent to the Veteran between August 2009 and March 2014.  The letters informed the Veteran of his duty and VA's duty for obtaining evidence.  The letters met the notification requirements set out for service connection, and for the assignment of disability ratings and effective dates, in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, following full notification, the claims on appeal were readjudicated in SSOCs of record.  Overton v. Nicholson, 20 Vet. App. 427, 437 (2006).

VA also has a duty to assist the Veteran in the development of his claims for increased rating.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  VA obtained the Veteran's STRs, and private and VA treatment records relevant to the claims decided here.  VA obtained medical records from the Social Security Administration (SSA) and medical information pertaining to the Veteran's VA Vocational Rehabilitation services.  VA provided the Veteran with examinations into his claims.  And VA afforded the Veteran the February 2014 Board videoconference hearing at which he offered testimony in support of his claims. 

With respect to the Board hearing, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties - first, fully explain the issues and second, suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the VLJ noted the appellate issue decided herein at the beginning of the hearing and discussed with the Veteran the types of evidence that would support his claims.  Further, to assist the Veteran fully, the VLJ remanded this matter in February 2014 for additional development and medical inquiry, which has been substantially accomplished with respect to the issues decided herein.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.   

In sum, all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim to reopen.  No further assistance to develop evidence is required.

The Claims for Increased Rating

The Veteran seeks higher disability ratings for his left forearm and right ankle disorders.  Since January 1992, he has been rated as 40 percent disabled for residual neuropathy from a left ulna and radius fracture.  Since March 2004, he has been rated as 30 percent disabled for residuals of right ankle surgery.  

On July 28, 2009, the Veteran filed claims for increased rating for these two disorders.  In the January 2010 rating decision on appeal, the RO denied the Veteran's claims.  In this decision, the Board will consider whether higher ratings have been warranted from July 28, 2008 (one year prior to the date of the Veteran's claims for increased rating) at any time during the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007); see also 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

Ratings for service-connected disabilities are determined by comparing the symptoms the Veteran is presently experiencing with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based as far as practical on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower evaluation will be assigned.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7. 

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

The Veteran's claims will be addressed separately below.  

	Left forearm.  

The Veteran is service connected for a neurological disability in his left forearm.  

He has been rated under Diagnostic Code (DC) 8512 of 38 C.F.R. § 4.124a.  Under this provision, ratings of 20, 30, 40, and 60 percent are authorized for various degrees of incomplete and complete paralysis in the minor extremity.  The Veteran is right-hand dominant so he has been rated for his minor extremity.  As he has been rated as 40 percent disabled during the appeal period - for severe incomplete paralysis - the Board will limit its analysis to whether the 60 percent rating - for complete paralysis - is warranted here.  Under DC 8512, complete paralysis includes paralysis of all intrinsic muscles of the hand, and some or all of flexors of the wrist and fingers (i.e., substantial loss of use of the hand). 

The relevant medical evidence of record consists of VA and private treatment records, VA compensation examination reports, and lay assertions by the Veteran.  Based on this evidence, a rating in excess of 40 percent (i.e., 60 percent) is not warranted during the appeal period.  

None of the evidence of record indicates that the Veteran has complete paralysis in his left forearm, or in his left wrist or hand.  The VA and private medical evidence notes the Veteran's complaints of weakness and limitation in his left forearm, as do the lay statements of record.  But this evidence in no way indicates that the left forearm, wrist, or hand is paralyzed.  Rather, the evidence indicates that the Veteran has incomplete paralysis, for which he has been rated.  

Indeed, in the March 2014 VA compensation examination report, the examiner, after noting the Veteran's complaints of numbness and intermittent pain, found the Veteran with peripheral neuropathy and left forearm incomplete paralysis.  The examiner characterized as severe the incomplete paralysis found in the radial, median, ulnar, and musculocutaneous nerves of the left arm.  The examiner noted hypoactive deep tendon reflexes, and decreased sensation to light touch, throughout the left upper extremity.  Nevertheless, the examiner noted the presence of reflexes and sensation in the left upper extremity.  Further, the examiner noted the Veteran's elbow range of motion between 125 degrees flexion and 5 degrees extension, and noted his left elbow, wrist, and grip muscle strength as between 3/5 and 5/5.  And the examiner noted no muscle atrophy and no trophic changes.  Lastly, the Board notes that the examiner indicated that he reviewed the claims file, examined the Veteran, and interviewed the Veteran prior to completing the report.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion). 

The Board has also considered whether any other DC addressing upper extremity peripheral nerve disorders would enable the assignment of a higher rating here.  However, the highest rating authorized for incomplete paralysis of a peripheral nerve in the minor extremity is the already-assigned 40 percent.    

In sum, a schedular rating in excess of 40 percent is unwarranted during the appeal period because the preponderance of the evidence shows that the Veteran does not have complete paralysis in his left upper extremity.  38 U.S.C.A. § 5107(b).  

	Right Ankle

The Veteran is service connected for residuals of right ankle surgery.  

He has been rated under DCs 5271 and 5262 of 38 C.F.R. § 4.71a.  A hyphenated DC generally reflects rating by analogy.  38 C.F.R. §§ 4.20, 4.27.  The Board will address each DC in its decision.  38 C.F.R. § 4.25.

Under DC 5262, impairment of the tibia and fibula are rated.  Evaluations of 10, 20, 30, and 40 percent are authorized.  As the Veteran has been rated as 30 percent disabled during the appeal period, the Board will limit its analysis of DC 5262 to whether the maximum 40 percent rating is warranted.  A 40 percent rating is warranted for non union of the tibia and fibula.  Under DC 5271, limitation of motion of the ankle is rated.  As the maximum rating authorized under this DC is 20 percent, DC 5271 cannot form the basis of an increased rating in this matter.  The Board further notes DC 5270, under which a maximum 40 percent rating can be assigned for disability caused by ankylosis in the right ankle.  In sum, only evidence of ankylosis or non union of the tibia and fibula can lead to an increased schedular rating in this matter.  38 C.F.R. § 4.71a.  

The relevant medical evidence of record consists of VA and private treatment records, VA compensation examination reports, and lay assertions by the Veteran.  Based on this evidence, a rating in excess of 30 percent (i.e., 40 percent) is not warranted during the appeal period.  

None of the evidence of record indicates non union of the tibia and fibula.  None of the private or VA treatment record indicates such a disorder, and the Veteran has not asserted such in his lay statements of record.  Further, the March 2014 VA compensation examination report is entirely negative for any problems - either non union or malunion - of the tibia and fibula.  The report notes the Veteran's painful motion, limitation of motion, and reduced muscle strength.  But the examiner attributed the Veteran's disability not to the tibia and fibula, but to degenerative joint disease in the right ankle.  The examiner further stated that the Veteran did not have ankylosis in his right ankle.  

In deciding this claim, the Board considered, based on the findings of arthritis, DCs 5003 and 5010 of 38 C.F.R. § 4.71a.  Under DC 5003, traumatic arthritis is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  When there is some limitation of motion, but which is noncompensable under a limitation-of-motion code, a 10 percent rating may be assigned with involvement of a major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  As the Veteran is rated as 30 percent disabled for his ankle disorder, a 10 percent rating is not warranted under these DCs.  

The Board has also considered whether separate ratings would be warranted here for impairment of the tibia and fibula under DC 5261, and for limitation of motion under DC 5271.  In certain cases, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, separately evaluating the ankle disability at issue here under two different DCs would amount to pyramiding.  To separately rate the Veteran would be to evaluate separately the same functional impairment, or the same manifestation of a disability - i.e., limitation of motion and painful motion in the right ankle.  38 C.F.R. §§ 4.40, 4.45, and 4.59.  This would result in a clear violation of the prohibition on pyramiding.  A sole schedular rating for right ankle disability is appropriate in this matter.   

Lastly, the Board has considered whether any other DC addressing ankle problems would enable the assignment of a higher rating here.  However, as noted earlier, the only DCs authorizing ratings in excess of 30 percent are DCs requiring a showing of either ankylosis or non union of the tibia and fibula.  

In sum, a schedular rating in excess of 30 percent is unwarranted during the appeal period because the preponderance of the evidence shows that the Veteran does not have ankylosis or non union of the tibia and fibula in the right ankle.  38 U.S.C.A. § 5107(b).  

Extraschedular Rating

The Board must consider whether the Veteran is entitled to an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disabilities with the established criteria found in the rating schedule for each respective disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Veteran's forearm and ankle disabilities are specifically contemplated by the rating schedule as part of the General Formula.  38 C.F.R. § 4.71a.  Further, the Veteran did not manifest the symptomatology that would have warranted a higher schedular rating - or one of the multiple separate ratings - for the disorders addressed in the Code.  The schedular rating criteria reasonably describe his disability picture.  Thun, 22 Vet. App. at 115. 

The Board also notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is assigned the following disability ratings for service-connected disabilities in addition to the ratings noted above for the left forearm and right ankle disorders: 50 percent for a psychiatric disorder, 10 percent for a scar, and 10 percent for peripheral nerve damage in the right lower extremity.  The Veteran has at no point during the current appeal indicated that his service-connected left forearm or right ankle disorders result in further disability when looked at in combination with these other service-connected disabilities. 

Therefore, the Board finds that the schedular criteria adequately describe the Veteran's left forearm and right ankle disabilities.  38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Codes 5003, 5010, 5262, 5270, 5271, 8512-8517 (2014).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun, supra.  


ORDER

Entitlement to an increased rating for residual neuropathy from a left ulna and radius fracture is denied.  

Entitlement to an increased rating for residuals of right ankle surgery is denied.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


